Case 19-50848       Doc 31    Filed 09/23/20     Entered 09/23/20 14:33:24         Desc     Page 1
                                               of 3


                           UNITED STATES BANKRUPTCY COURT
                                DISTRICT OF MINNESOTA
In re:                                                               BKY 19-50848
                                                                     Chapter 13
Anthony J. Lastovich,

               Debtor.

                    NOTICE OF HEARING AND MOTION FOR DISMISSAL


TO: All parties in interest pursuant to Local Rule 9013-3.
         1.    Kyle L. Carlson, Chapter 13 Trustee, moves to dismiss this case.
       2.      The Court will hold a hearing on this motion at 9:00 a.m. on Monday, October 19,
2020, in Courtroom 2, 4th Floor, U.S. Courthouse, 515 West First Street, Duluth, MN 55802.
      3.      Any response to this motion must be filed and served not later than Wednesday,
October 14, 2020, which is five days before the time set for the hearing (including Saturdays,
Sundays and legal holidays). UNLESS A RESPONSE OPPOSING THE MOTION IS TIMELY
FILED, THE COURT MAY GRANT THE MOTION WITHOUT A HEARING.
      4.      This Court has jurisdiction over this motion pursuant to 28 U.S.C. §§ 157 and
1334. The motion is brought pursuant to 11 U.S.C. § 1307, Bankruptcy Rule 1017, and Local
Rule 1017-2. The debtor commenced this case by filing a voluntary Chapter 13 petition on
October 28, 2019. This case is pending before this Court.
        5.     The debtor has failed to maintain payments as outlined in the proposed plan. To
date, the debtor has paid $63,000.00 to the trustee. The current monthly payment is $10,000.00.
The last payment was received on 7/27/2020 in the amount of $10,000.00. The debtor is in
default by a total of $10,000.00. This amount is through August and does not include any
payments that may come due before the hearing date. Failure to make payments due under a
Chapter 13 plan prior to confirmation is cause for dismissal. See In re Garris, 496 B.R. 343
(Bankr. S.D.N.Y., 2013).
        6.      The trustee has requested copies of the 2019 tax return in order to investigate the
financial affairs in this case to determine if all disposable income has been paid into the plan and
if an increase in plan payment is necessary. A copy of the tax returns has not been supplied to
the trustee. Pursuant to 11 U.S.C § 521(a)(3), a debtor has a statutory duty to cooperate with the
trustee as necessary to enable the trustee to perform the trustee’s duties. Without copies of tax
returns, the trustee has been unable to fully investigate the financial affairs in this case. See 11
U.S.C. §§ 1302(b) and 704(a)(4) (defining the duties of a chapter 13 trustee). This failure to
cooperate with the trustee in furtherance of his duties is cause for dismissal under 11 U.S.C. §
1307. See In re Ventura, 375 B.R. 103, 109 (Bankr. E.D.N.Y. 2007) (a trustee’s inability to
effectively administer the estate due to a debtor’s lack of cooperation constitutes “cause” for
dismissal).
                                                 1
Case 19-50848      Doc 31     Filed 09/23/20     Entered 09/23/20 14:33:24       Desc      Page 2
                                               of 3




        WHEREFORE, the Trustee moves the Court for an order dismissing the case and such
other relief as may be just and equitable.


Dated: September 23, 2020
                                                            /e/ Kyle L. Carlson
                                                            Kyle L. Carlson
                                                            Chapter 12 & 13 Trustee
                                                            PO Box 519
                                                            Barnesville, MN 56514
                                                            218-354-7356



                                       VERIFICATION

       I, Kyle L. Carlson, Chapter 13 Trustee, declare under penalty of perjury that the
foregoing is true and correct to the best of my knowledge, information, and belief.



Dated: September 23, 2020
                                                            /e/ Kyle L. Carlson
                                                            Kyle L. Carlson, Trustee




                                                2
Case 19-50848       Doc 31      Filed 09/23/20     Entered 09/23/20 14:33:24       Desc   Page 3
                                                 of 3


                           UNITED STATES BANKRUPTCY COURT
                                DISTRICT OF MINNESOTA
In re:                                                               BKY 19-50848
                                                                     Chapter 13
Anthony J. Lastovich,

               Debtor.

                    UNSWORN DECLARATION FOR PROOF OF SERVICE

        The undersigned, being an employee of the standing Chapter 13 Trustee, declares that on
the date indicated below, I served the attached notice of hearing and motion for dismissal upon
all entities named below by first class mail postage prepaid and to any entities who are filing
users, by automatic e-mail notification pursuant to the Electronic Case Filing System:

         Anthony J. Lastovich
         7181 Ellen Lane
         Side Lake, MN 55781

And I declare, under penalty of perjury, that the foregoing is true and correct.


Dated: September 23, 2020
                                                      /e/ Patricia Halverson
                                                      Patricia Halverson
                                                      Chapter 13 Office




                                                  3
